DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (Claims 1-9 and 25-26) in the reply filed on 10/26/2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a conveyance unit” in claims 1  and 25 (identified as two-sided flapper 51 and two-sided flapper solenoid 223, or registration roller 3 and sheeting feeding motor 209), “a detection unit” in claims 1 and 25 (identified as microphone 70), and “a determination unit” in claims 1 and 25 (identified as 204, which is part of a control unit 203).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shirata US 2017/0199164 (hereinafter “Shirata”) in view of Masunaga et al. JP 2006-208074 A (hereinafter “Masunaga”).
Regarding claim 1, Shirata teaches an apparatus comprising:
a detection unit (S and 101, refer to para. [0035]) configured to detect a sound (when a motor drives to operate a unit inside apparatus 2);
a determination unit (102 and 103, refer to FIGS. 1 and 2 and para. [0031]) configured to perform state determination (refer to paragraphs [0061]-[0062], to determine an abnormal or normal state),
wherein, in a case where a volume (amount shown in FIG. 6C, which is a difference between amount detected and prestored abnormal data amount)  of the sound detected by the detection unit is not higher than or equal to a predetermined sound volume (threshold value 2), the determination unit determines that the conveyance unit is not normally operating ([0062] states “if the calculated difference is less than the threshold value 2, it is determined that the apparatus operate abnormally”), and 
wherein, in a case where the detected sound volume is higher than or equal to the predetermined sound volume, the determination unit determines that the conveyance unit is normally operating ([0062] states “if the calculated difference is equal to or larger than the threshold value 2, it is determined that the apparatus operates normally”).
Shirata teaches the claimed invention except for explicitly teaching an image forming apparatus, a conveyance unit, and determining the state of the conveyance unit with the determination unit.
Masunaga teaches a similar determination system (12)  for an image forming apparatus (printer 15) comprising a conveyance unit (feeder driving unit 24) in order to determine a malfunction state of a plurality of drive units for the image forming apparatus.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use Shirata’s apparatus in an image forming apparatus as taught by Masunaga in order to determine an abnormality of a conveyance unit of an image forming apparatus.
Regarding claim 2, while Shirata doesn’t explicitly teach wherein the determination unit is configured to perform the state determination under an environment where only the conveyance unit, being a detection target part, is operated, Masunaga teaches to independently drive each section of the image forming apparatus in order to accurately determine the location of a malfunction.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Shirata’s apparatus to perform the state determination under an environment where only the conveyance unit, being a detection target part, is operated as taught by Masunaga in order to accurately detect the location of a malfunction in the image forming apparatus.
Regarding claim 3, Shirata teaches wherein the detection unit is configured to detect the sound a plurality of times ([0063]), but fails to explicitly teach wherein, in a case where the detected sound volume is not higher than or equal to the predetermined sound volume even once in the plurality of times the sound is detected, the determination unit determines that the conveyance unit is not normally operating.  However, Shirata teaches it’s conventional to one-time determine a malfunction of a target apparatus is determined on a one-time detection result (para. [0006]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Shirata’s apparatus to conventionally determine malfunction on a one-time abnormality detection to shorten the time to determine a malfunction. 
Regarding claim 4, wherein the detection unit is configured to detect the sound a plurality of times ([0063]), and wherein, in a case where the detected sound volume is not higher than or equal to the predetermined sound volume at least once, the determination unit determines that the conveyance unit is not normally operating.
Regarding claim 5,  the combination of references teach further comprising a sheet conveyance path (implicit, to feed allow conveyance of a sheet) configured to convey the sheet, wherein the determination unit performs the state determination after the sheet on the sheet conveyance path is removed (capable after a sheet is removed,  the determination is performed independently on various drive sections of the image forming apparatus in Masunaga in a test mode).
Regarding claim 6, the combination of references teach a display unit (17 in Shirata, “display unit” in Masunaga) configured to display a result of the performed state determination, wherein the determination unit displays, on the display unit, information indicating that the conveyance unit is not normally operating.
Regarding claim 7, wherein the detection unit is a microphone.
Regarding claim 9, the combination of references fail to explicitly teach wherein the conveyance unit is a sheet feeding motor and a registration roller, wherein, in a case where the conveyance unit is normally operating, the sheet feeding motor and the registration roller are operating, and wherein, in a case where the conveyance unit is not normally operating, the sheet feeding motor and the registration roller are not operating, or the sheet feeding motor is operating while the registration roller is not operating.  However, the examiner takes official notice that conveyance unit are known to consist of a roller and a motor in order to feed a sheet, therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Shirata in view of Masunaga’s conveyance unit to include a roller as a known means to convey a sheet downstream.  
Regarding claim 25 and 26, refer to claim 1 as a guide, the combination of references teaches a teach a server (1-Shirata, 11-Masunaga).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653